Case o-2U0-/240/-reg VOC cof Filled Uy/Os/el Entered UsOsi21 12:94:00

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In re: Chapter 11
Myint Kyaw a/k/a Jeffrey Wu, 820-72407-REG

Debtor.
x

 

JOINT MOTION OF THE INDIVIDUAL DEBTOR AND THE MEZZ LENDER
SEEKING APPROVAL OF A FINAL STIPULATION OF SETTLEMENT
RESOLVING THE CLAIMS OF THE MEZZ LENDER

TO: HON. ROBERT E. GROSSMAN
UNITED STATES BANKRUPTCY JUDGE

Myint Kyaw a/k/a Jeffrey Wu (the “Individual Debtor”) by his attorneys,
Weinberg, Gross & Pergament, LLP and Landmark Portfolio Mezz LLC (the “Mezz Lender”) by
its attorneys, Goldberg Weprin Finkel Goldstein LLC, respectfully submit this joint motion (the
“Motion”) seeking the entry of an Order pursuant to Bankruptcy Rule 9019(a) approving the
attached Final Stipulation of Settlement annexed hereto as Exhibit “A” (the “Settlement’’)
relating to the claims of Landmark Portfolio Mezz LLC (the “Mezz Lender’), represents as
follows:
PRELIMINARY STATEMENT
1. The Mezz Lender is one of the largest (if not largest) direct creditor of the
Individual Debtor, having filed a claim of almost $24 million, which is secured by, inter alia, an
exclusive pledge of the Debtor’s 100% stock interest in Queen Elizabeth Realty Corp.
(“QERC”), which owns the commercial condominium unit at 68-80 Elizabeth Street, New York,
NY (the “Chinatown Property”). The Chinatown Property not only retains significant equity of
at least $10 million or more, but also constitutes one of the Individual Debtor’s most important

business locations where he conducts supermarket operations that cannot be easily replaced or
Case o-2U0-/240/-reg VOC cof Filled Uy/Os/el Entered UsOsi21 12:94:00

substituted. Besides the pledge of the QERC stock, the Mezz Lender also holds a pledge of the
Individual Debtor’s membership interests in the other corporate Debtors.

2. Given these economic rights and entitlements, the Individual Debtor has pursued
extensive negotiations with the Mezz Lender throughout the Chapter 11 cases and recently
reached a final agreement, as embodied in the Settlement, providing for, inter alia, a discounted
total cash payment of $18 million to the Mezz Lender on account of its pre-petition secured
claim in the sum of $23,948,785.05. The Settlement further provides that this discounted
payment shall be funded either through a refinancing of the Individual Debtor’s personal assets
or a partial liquidation of the Debtor’s stock interest in a REIT known as GJJ Reit Inc. (the
“REIT’”) held by the Debtor through his affiliate, VWU 888 LLC.

3. While it is anticipated that the Settlement will be incorporated under a plan of
reorganization (assuming the Individual Debtor receives a satisfactory report from the
Examiner), the Individual Debtor and Mezz Lender are also moving for separate Bankruptcy
Court approval of the Settlement under Bankruptcy Rule 9019(a). If approved by the
Bankruptcy Court, the Settlement shall be binding and effective even if the Individual Debtor
ultimately fails to confirm a plan of reorganization.

4, Because the Mezz Lender holds significant secured claims on multiple assets, it is
entitled to extensive adequate protection. The granting of a pledge of the Individual Debtor’s
interest in the REIT is a means of providing an alternate payment arrangements for the
Settlement in the event the anticipated refinancing does not materialize. As such, the pledge of
the Individual Debtor’s interest in the REIT constitutes replacement collateral or the indubitable

equivalent of additional collateral under 11 U.S.C. §361 for the Debtor’s continued use,
Case o-2U0-/240/-reg VOC cof Filled Uy/Os/el Entered UsOsi21 12:94:00

possession and ownership of the Chinatown Property, plus all other properties subject to the
Mezz Lender’s multiple pledges.
BACKGROUND

5. The Individual Debtor is a real estate owner and operator, with a number of varied
business interests, who filed an individual Chapter 11 case on July 8, 2020. The bankruptcy was
done to prevent an imminent UCC Article 9 foreclosure sale of the Individual Debtor’s various
stock and membership interests, which was scheduled by the Mezz Lender after the state court
refused to stay the auction.

6. The Mezz Lender’s claim arises out of a loan in the principal amount of $15.3
million which went into default quickly after origination and has accrued substantial default
interest and other charges since April of 2018. Shortly after the Individual Debtor’s Chapter 11
filing, the Mezz Lender filed a proof of claim in the sum of $23,948,785.05 secured by various
interests. In bankruptcy, the Individual Debtor has recognized the validity of the Mezz Lender’s
secured claim in the context of a preliminary stipulation addressing a pending motion filed by the
Mezz Lender to vacate the automatic stay as it relates to the QERC stock and Chinatown
Property. (See, ECF No. 67).

7. The preliminary stipulation duly recognized the pledge of the QERC stock
securing, in part, the Mezz Lender’s pre-petition indebtedness of $23,948,785.05. The
preliminary stipulation also granted certain interim adequate protection payments of $40,000 per
month, and set a framework for the filing of a potential creditor’s plan. The motion to approve
the preliminary settlement was filed on March 8, 2021 (ECF No. 152) and has been adjourned in

view of the recent and intervening appointment of the Examiner (ECF No. 231).

tao
Case o-2U0-/240/-reg VOC cof Filled Uy/Os/el Entered UsOsi21 12:94:00

8. During the pendency of the Examiner’s investigation, the Individual Debtor and
Mezz Lender have continued negotiations, which were expanded to achieve a final resolution of
the claims. Mindful of the impending report, the Individual Debtor and Mezz Lender have
selected a return date to consider the Settlement after the expected receipt of the Examiner’s
report, which hopefully will be satisfactory to allow the Chapter 11 cases to move forward

toward confirmation.

LEGAL AUTHORITY FOR APPROVAL OF SETTLEMENTS
PURSUANT TO BANKRUPTCY RULE 9019(b)

9. Compromises and settlements are integral to the bankruptcy process. Protective
Committee for Independent Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414,
424 (1968) reh’g denied, 391 U.S. 909 (1968), citing Case v. Los Angeles Lumber Products Co.,
308 U.S. 106, 130 (1939). The structure and provisions of the Bankruptcy Code promote
negotiation and settlement for the benefit of creditors in accordance with “the policy of the law
generally [which is] to encourage settlements.” In re Jackson Brewing Co., 624 F.2d 599 (Sth
Cir. 1980). Resolution of claims through settlement furthers the goal of bankruptcy
administration to liquidate estate assets as rapidly as possible “consistent with obtaining the best
of fruitless litigation.” Jn re Carla Leather, Inc., 44 B.R. 457, 471 (Bankr. S.D.N.Y. 1984) aff'd,
50 B.R. 764 (S.D.N.Y. 1985).

10. The United States Court of Appeals for the Second Circuit has stated that the
responsibility of the Judge is “not to decide the numerous questions of law and fact raised by
appellants, but rather to canvass the issues and see whether the settlement falls below the lowest
point in the range of reasonableness.” Jn re W.T. Grant Co., 699 F.2d 599, 608 (2d Cir. 1983), cert

denied sub. nom. Cossoff v. Rodman, 464 U.S. 822 (1983).
Case o-2U0-/240/-reg VOC cof Filled Uy/Os/el Entered UsOsi21 12:94:00

11. Indeed, the proposed settlement need not be ideal, but merely above the lowest
point in the range of reasonableness under the circumstances. See, W.T. Grant, supra, 699 F.2d at
613-614. This concept ofa “range of reasonableness” recognizes “the uncertainties of law and
fact in any particular caseand the concomitant risks and costs necessarily inherent to taking
any litigation to completion. Newman v. Stein, 464 F.2d 689, 693 (2d Cir. 1972).

12. In deciding whether a settlement should be approved, courts in the Second Circuit

have considered the so-called /ridium factors:

i. the balance between the litigation's possibility of success and the
settlement's future benefits;
il. the likelihood of complex and protracted litigation, with its

attendant expense, inconvenience, and delay, including the
difficulty in collecting on the judgment;

ili. the paramount interests of the creditors, including each affected
class's relative benefits and the degree to which creditors either do
not object to or affirmatively support the proposed settlement;

iv. whether other parties in interest support the settlement;

Vv. the competency and experience of counsel supporting, and the
experience and knowledge of the bankruptcy court judge
reviewing, the settlement;

Vi. the nature and breadth of releases to be obtained by officers and
directors; and

vii. the extent to which the settlement is the product of arm's length
bargaining.

In re Iridium Operating LLC, 478 F.3d 452, 462 (2d Cir. 2007)(Gnterior quotations removed).
See, also, City of Detroit v. Grinnell Corp., 495 F.2d 448, 463 (2d Cir. 1974); In re Ionosphere
Clubs 156 B.R. 414, 426 (S.D.N.Y. 1993).

13. The proposed Settlement comfortably meets the Jridium standard of
reasonableness. The Settlement addresses a number of the issues that could derail the Individual
Debtor’s ability to confirm a plan, while providing a significant discounted payoff to the
Individual Debtor, which is beneficial to the overall interests of the estate. The Settlement was

negotiated in good faith by experienced counsel who each made accommodations to the other.
Case o-2U0-/240/-reg VOC cof Filled Uy/Os/el Entered UsOsi21 12:94:00

14. The Settlement also allows the opportunity for the Individual Debtor to reach
other settlements with other creditors. Considering that the Individual Debtor has no defense to
the Mezz Lender’s claims, the only question is the value of the Mezz Lender’s various security
interests, which could involve protracted hearings with attendant costs and risk. All of this is
avoided by the Settlement, and, thus, each of the /ridium factors supports a finding that the
Settlement should be readily approved.

Ili. CONCLUSION

For all of the reasons set forth herein, the Settlement should be approved.

 

Dated: Garden City, New York Dated: New York, New York
September 3, 2021 September 3, 2021

Weinberg, Gross & Pergament, LLP Goldberg Weprin Finkel Goldstein, LLP

Attorneys for the Debtor Attorneys for the Mezz Lender

400 Garden City Plaza, Suite 403 1501 Broadway — 22™ Floor

Garden City, New York 11530 New York, New York 10036

(516) 877-2424 (212) 221-5700

mpergament@weplaw.com knash@gwfglaw.com

By:  /s/ Mare A. Pergament, Esq. By:  /s/ Kevin J. Nash. Esq.

 
Case o-2U0-/240/-reg VOC cof Filled Uy/Os/el Entered UsOsi21 12:94:00

EXHIBIT A
Case o-2U0-/240/-reg VOC cof Filled Uy/Os/el Entered UsOsi21 12:94:00

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In re: Chapter 11

Myint Kyaw a/k/a Jeffrey Wu, 820-72407-REG

Debtor.

 

STIPULATION RELATING TO TREATMENT OF THE CLAIM OF
LANDMARK PORTFOLIO MEZZ LLC FOR PURPOSES OF THE
INDIVIDUAL DEBTOR’S CHAPTER 11 PLAN, AS AMENDED

WHEREAS, Myint Kyaw a/k/a Jeffrey Wu (the “Individual Debtor”) filed a voluntary
petition under Chapter 11 of the United States Bankruptcy Court on July 8, 2020 (the “Petition
Date’), and thereafter has continued in possession and management of his assets as a debtor-in-
possession; and

WHEREAS, Landmark Portfolio Mezz LLC (the “Mezz Lender’) is one of the Individual
Debtor’s largest creditors having provided the Debtor with a mezzanine loan in the principal sum
of $15,300,000, which has been in default since April of 2018; and

WHEREAS, the Mezz Lender filed respective proofs of secured claim against the Debtor
and other affiliated entities in the total sum of $23,948,785.05 as of the Petition Date (the “Claim”);
and

WHEREAS, among other things, the Claim is secured by a pledge of the Debtor’s 100%
stock interest (the “QERC Stock’) in a corporation known as Queen Elizabeth Realty Corp.
(“QERC”) which owns the commercial condominium located at 68-80 Elizabeth Street, New
York, New York (the “Elizabeth Street Unit’) and

WHEREAS, among the Individual Debtor’s other assets is a stake in a publicly registered

real estate trust known as GTJ REIT, Inc., held by the Debtor through VWU888 LLC; and

t
Case o-2U0-/240/-reg VOC cof Filled Uy/Os/el Entered UsOsi21 12:94:00

WHEREAS, the Mezz Lender previously moved to vacate the automatic stay pursuant to
11 U.S.C. §362(d) to complete a U.C.C, Article 9 foreclosure sale of the QERC Stock (ECF No.
67) (the “Lift Stay Motion”); and

WHEREAS, the Lift Stay Motion has been adjourned and carried from time to time
pending the Court’s approval of a proposed interim stipulation originally dated March 8, 2021 and
renoticed for July 14, 2021 (the “Interim Stipulation’); and

WHEREAS, the Court recently appointed an Examiner to provide an investigation
concerning the Debtor’s financial affairs; and

WHEREAS, prior to the appointment of the Examiner, the Individual Debtor filed a
Chapter 11 Plan of Reorganization dated April 8, 2021 (ECF #173), which provided for treatment
of the Mezz Lender’s Claim; and

WHEREAS, the Mezz Lender objected to the Individual Debtor’s disclosure statement
due to, inter alia, the unacceptable treatment of the Claim; and

WHEREAS, the Individual Debtor and the Mezz Lender (collectively, the “Parties”) have
now reached an agreement regarding a consensual treatment of the Mezz Lender’s Claim to be
incorporated as part of an Amended Plan of Reorganization (the “Amended Plan”) to be filed by
the Individual Debtor upon the terms and conditions set forth herein;

NOW, therefore, it is STIPULATED AND AGREED as follows:
Case o-2U0-/240/-reg VOC cof Filled Uy/Os/el Entered UsOsi21 12:94:00

1. Effective Date. This stipulation is subject to approval by the Bankruptcy Court
pursuant to Bankruptcy Rule 9019(a) as a settlement of claims against the Debtor (the “9019
Motion”). The parties shall seek Bankruptcy Court approval pending submission of the
Examiner’s Report regarding the Debtor’s financial and business affairs, with a return date on the
9019 Motion to be made after September 13, 2021 following the filing of the Examiner’s Report.
If and when approved by the Bankruptcy Court, this Stipulation shall then become immediately
effective (the “Effective Date”), whereupon this Stipulation shall then be incorporated as part of
the Debtor’s Amended Plan regarding the agreed treatment of the Mezz Lender’s Claim. If this
Stipulation is not approved by the Bankruptcy Court, then the Mezz Lender shall have all of its
rights and remedies to continue to seek payment of the Claim and may pursue the Lift Stay Motion.

2. Stipulated Reduced Amount. On or after the Effective Date, and for purposes of
the Amended Plan (and expressly subject to the timely confirmation thereof as an express
condition precedent), the Mezz Lender shall reduce the Claim and accept a discounted lump sum
pay-off in the total amount of $18 million including principal, all accrued interest and fees (the
“Reduced Claim”). In the event that the Individual Debtor fails to timely pay the Reduced Claim
in full prior to the Payment Deadline, defined below, then the reduction in the Claim provided
herein shall be null and void, and the Mezz Lender shall be entitled to assert the full amount of the
Claim, plus all accrued and allowed interest, fees and expenses and exercise all of its rights and
remedies in bankruptcy.

3, Timing of the Payment. The Individual Debtor shall confirm its Amended Plan and
fund the $18 million payment to the Mezz Lender all on or before November 30, 2021 (the

eh

Payment Deadline”). Following the Effective Date, the Mezz Lender agrees to support
Case o-2U0-/240/-reg VOC cof Filled Uy/Os/el Entered UsOsi21 12:94:00

confirmation and vote to accept the Amended Plan incorporating this Stipulation relating to
treatment of the Mezz Lender’s Claim,

4, Pledge of the REIT Stock. The Claim shall be additionally secured by the Debtor's
granting to the Mezz Lender hereunder a first lien, security interest and pledge of the Individual
Debtor’s otherwise unencumbered interest in GTJ REIT, Inc. (with appropriate powers and
endorsements), whether held directly or indirectly through VWU888 LLC (collectively, the “REIT
Interest”) to the extent of the sum of $18 million (priced at the time of liquidation) net of all taxes,
selling costs, and expenses. As of the Effective Date, this pledge and lien and security interest
shall have priority over any other liens, rights or interests in and to the REIT Interest to the extent
of the net sum of $18 million (priced at the time of liquidation) except for any pre-existing liens.
Notwithstanding the foregoing, the Mezz Lender shall continue to retain all of its lien and security
rights concerning the QERC Stock pending the timely and full payment of the Reduced Claim.
All of the payments made hereunder shall be allocated to satisfy in whole or part the Mezz Lender’s
Claim, secured by the QERC Stock and its claim and lien of the related Chapter 11 cases, As a
consequence, the payments received by the Mezz Lender under this Stipulation shall not be subject
to the rights of the Debtor’s other creditors, including the senior mortgage lender.

5, Method of Payment. The Individual Debtor shall pay the Reduced Claim in full in
immediately available funds prior to the Payment Deadline, pursuant to wire instructions to the
IOLA account of Goldberg Weprin Finkel Goldstein LLP as counsel for the Mezz Lender (the
“Cash Payment”), In the event that the Cash Payment is not timely and fully made, then
immediately upon the expiration of the Payment Deadline, the Mezz Lender, in its sole option, and
whether or not the Amended Plan is confirmed, may exercise all of its rights to liquidate the pledge

of Debtor’s REIT Interest, whereupon the net proceeds thereof to the extent of $18 million (priced
Case o-2U0-/240/-reg VOC cof Filled Uy/Os/el Entered UsOsi21 12:94:00

at the time of liquidation) shall be applied as an alternative source of payment of the Reduced
Claim. To the extent that the Mezz Lender exercises this option and causes the Reduced Claim to
be paid in full, then the Debtor shall not be obligated for the balance of the Claim. Conversely, if
the Mezz Lender does not exercise its option or is prevented from doing so, then the Mezz Lender
shall be entitled to seek recovery for the full amount of the Claim plus accrued interest and fees
and may pursue the UCC Article 9 foreclosure sale of the QERC Stock.

6. Mutual Release by Parties. Except for all of the obligations set forth herein, and
solely conditioned upon the timely payment in full of the amounts due hereunder, the Mezz Lender
(together with its officers, directors and shareholders) on the one hand, and the Individual Debtor
(together with its affiliates) on the other hand, shall then be deemed to release and discharge the
other from any claims, demands, rights, actions and causes of action which were or could be
asserted of every kind or nature, whether at law or in equity, that each of them now has, claims to
have, or has had, at any time against the other. In the interim, however, the mutual release
provisions shall not become effective.

7. Other Provisions.

a. Interim Stipulation. To the extent approved, the Interim Stipulation shall remain in
full force and effect through the Payment Deadline, and shall thereafter be deemed
to have expired.

b. Reservation of Rights, Pending the Effective Date, the parties hereto reserve all of

their respective rights, claims, remedies, and defenses, and nothing contained
herein shall be deemed a waiver or relinquishment of same.

c. Counterparts. This Stipulation may be signed in counterparts and by electronic
signature,

term, condition or covenant of this Stipulation, or to exercise any right, power or
remedy hereunder shall constitute a waiver of the same or any other term of this
Stipulation or preclude such party from enforcing or exercising the same or any
such other term, condition, covenant, right, power or remedy at any later time.

d. Waiver. No failure or delay by a party to insist upon the strict performance of any
Case o-2U0-/240/-reg VOC cof Filled Uy/Os/el Entered UsOsi21 12:94:00

h.

Authority. Each Party warrants that he or it is authorized to enter into and perform
the terms of this Stipulation.

Validity. This Stipulation constitutes a valid and binding agreement and contains
valid and binding obligations of each Party and their successors and assigns,
enforceable in accordance with its respective terms.

Entire Agreement; This Stipulation constitutes the entire agreement and
understanding between the parties with respect to the subject of this Stipulation and
shall supersede all prior written and oral agreements concerning the subject matter
hereof. Each Party declares and represents that no promise, inducement, or
agreement not herein expressed has been made to the other Party, neither Party is
relying on any matter outside of this Stipulation to enter into this Stipulation, that
this Stipulation contains the entire terms of the settlement between the Parties, that
each Party has had the opportunity to consult with an attorney of his or its choice,
and that each Party has read the terms of this Stipulation, understands them, and
accepts them of such Party’s own free will. This Stipulation may not be amended,
modified or otherwise changed in any respect whatsoever except by writing duly
executed by the parties, and approved by the Bankruptcy Court.

No presumption Against Drafter. The Parties have jointly prepared this Stipulation
and agreed to the use of the particular language of the provisions of this Stipulation.
Any question of doubtful interpretation will not be resolved by any rule of
interpretation providing for interpretation against the Party who causes an
uncertainty to exist or against the draftsman, nor will the language of this
Stipulation be construed for or against any Party. In this Stipulation, (a) section
headings are included for convenience of reference only and will not affect the
construction of this Stipulation; (b) words in the singular will be held to include the
plural and vice versa; (c) words of one gender will be held to include the other
genders as the context requires; (d) the terms “hereof,” “herein,” “hereunder,”
“hereto” and “herewith” and words of similar import will, unless otherwise stated,
be construed to refer to this Stipulation and not to any particular provision of this
Stipulation; (e) the word “including” and words of similar import will mean
“including, without limitation” unless otherwise specified; and (f) the word “or”
will not be exclusive.

 
Case o-2U0-/240/-reg VOC cof Filled Uy/Os/el Entered UsOsi21 12:94:00

i. Retention of Jurisdiction. Following the Effective Date, the Bankruptcy Court shall
retain jurisdiction to determine any disputes arising hereunder.

Dated: New Yok NY

August 7", 2021
Goldberg Weprin Finkel Goldstein LLP
Attorneys for Landmark Portfolio Mezz LLC
1501 Broadway, 22" Floor
New York, NY 10046

By:

 

Kevir4f, Nash, Esq.

Weinberg, Gross & Pergament LLP
Attorneys for Myint Kyaw a/k/a Jeffrey Wu
400 Garden City Plaza

Garden City, New York 11530

By: 4 - “—

Marc A. Pergament, Esq.
